Citation Nr: 1750864	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  13-24 868A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an effective date earlier than September 19, 2007, for the grant of service connection for a skin disorder.

2.  Entitlement to an initial compensable disability evaluation for the service-connected skin disability prior to September 10, 2013.

3.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

4. Entitlement to service connection for a psychiatric disorder, to include PTSD. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant had active military service in the United States Army from November 1966 to April 1969, including almost nine months in Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by various Regional Offices (ROs) of the Department of Veterans Affairs (VA).  The RO in Detroit, Michigan has jurisdiction of the claims file and certified the case to the Board.

The Veteran is appealing an August 2013 rating decision in which his claim of entitlement to service connection for a skin disorder was granted.  An initial zero percent disability evaluation was assigned for the service-connected skin disability, effective from September 19, 2007.  The Veteran is appealing that effective date and the initial evaluation.  

A subsequent rating decision, issued in March 2014, increased the initial rating for the service-connected skin disability from zero percent to 60 percent, effective in September 2013.  However, while the increase represented the maximum rating from September 10, 2013 onward, a full grant of the benefits sought was not promulgated because the zero percent rating remained in effect for the period prior to September 10, 2013, and the appellant's claim remained in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

As reflected in the December 2012 Statement of the Case (SOC), the RO denied the Veteran's service connection claim without consideration of the matter of new and material evidence.  However, before reaching the merits of the Veteran's claim for service connection for a psychiatric disorder, the Board must first rule on the matter of the reopening of the claim.  That is, the Board has a jurisdictional responsibility to consider whether it is proper for the claim to be reopened.  See Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The Board notes that the Veteran's psychiatric disorder service connection claim was originally denied in a May 1982 rating decision.  The Veteran appealed the denial and the Board denied that appeal in a decision issued in April 1983.  The April 1983 Board decision therefore represents the last final action on the merits of the psychiatric disorder service connection claim.  See Glynn v. Brown, 6 Vet. App. 523 (1994).  The May 1983 Board decision also represents the last final decision on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  Thus, the Board must consider whether any of the evidence submitted since the May 1983 Board decision constitutes new and material evidence on the issue of entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App 1(2009).  The mental health treatment evidence of record includes psychiatric diagnoses for the Veteran of generalized anxiety disorder; depression, NOS; major depression; and PTSD.  Thus, the issue on appeal has been recharacterized on the title page to reflect a new and material evidence claim for service connection for a psychiatric disorder which would include PTSD, anxiety and depression. 

In December 2016, the Veteran presented testimony at a Board videoconference hearing that was held before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case must take into consideration the existence of the electronic record. 

The issue of entitlement to service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and that issue is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The appellant was separated from active military service in April 1969; he did not raise a claim of entitlement to service connection for a skin disorder within one year after his discharge from service. 

2.  The appellant submitted a claim for service connection for a skin disorder in a VA Form 21-526 that was received by VA on June 22, 1981.  

3.  Service connection for a skin disorder was denied in a rating decision issued in May 1982; the appellant was appealed the denial and the Board denied the appeal in a decision issued in April 1983.

4.  No appropriate collateral attack of the April 1983 Board decision has been initiated by the appellant.

5.  The April 1983 Board decision was final because VA did not have notice of any evidence pertinent to the claim of entitlement to service connection for a skin disorder during the appeal period. 

6.  The next communication from the Veteran relating to service connection for a skin disorder was the VA Form 21-526 that was received by VA on September 19, 2007.

7.  Between September 19, 2007 and September 9, 2013, the Veteran's skin disability did not involve more than five percent of the entire body and/or more than five percent of exposed areas affected.

8.  Between September 19, 2007 and September 9, 2013, the Veteran's skin disability was not treated with any systemic therapy.

9.  Service connection for a psychiatric disorder was denied in a rating decision issued in May 1982; the appellant was appealed the denial and the Board denied the appeal in a decision issued in April 1983.  

10.  The April 1983 Board decision was final because VA did not have notice of any evidence pertinent to the claim of entitlement to service connection for a psychiatric disorder during the appeal period. 

11.  The evidence submitted since the April 1983 Board decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim for service connection for a psychiatric disorder. 


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an effective date for the grant of service connection for the Veteran's skin disability earlier than September 19, 2007 have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.156, 3.157, 3.400 (2017).

2.  Prior to September 10, 2013, the criteria for a compensable disability rating for the Veteran's skin disability were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.31, 4.118, Diagnostic Code 7806 (2017).

3.  New and material evidence has been presented since the April 1983 Board decision that denied the claim of entitlement to service connection for a psychiatric disorder was issued; thus, that claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156, 3.303, 3.307, 3.309 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The appellant's earlier-effective-date and increased rating claims arise from his disagreement following the initial grant of service connection.  The United States Court of Appeals for Veterans Claims (Court) has held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated - it has been proven, thereby rendering notice under 38 U.S.C.A. § 5103(a) no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).  See also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As the Board's decision to reopen the appellant's claim of entitlement to service connection for a psychiatric disorder is completely favorable, no further action with respect to this issue is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49747 (1992). 

Moreover, the United States Supreme Court has held that, even if there has been an error in the VA notice, it should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the appellant nor his representative has alleged any prejudicial or harmful error in VA notice, and the Board perceives none, particularly in view of Dingess, supra.

All relevant facts with respect to the appellant's claims addressed in the decision below have been properly developed.  Accordingly, the Board finds that VA has satisfied its duty to assist the appellant in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims.  Therefore no useful purpose would be served in remanding this matter for more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the appellant.  The Court has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A. Earlier Effective date Claim

The appellant was granted service connection for a skin disorder in a rating decision issued in August 2013; an initial evaluation of zero percent was assigned, effective September 19, 2007.  The appellant contends that the award of service connection should go back further; he maintains that the effective date should be in June 1981, when he first filed for service connection.  The appellant provided testimony to that effect during the December 2016 Board videoconference hearing.

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection or a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an original claim or a claim reopened after final disallowance "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400.

With a claim for service connection, the effective date of an award will be (1) the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service or (2) the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

A claim for VA benefits, whether formal or informal, must be in writing and must identify the benefit sought.  38 U.S.C.A. § 5101; 38 C.F.R. §§ 3.1(p), 3.151, 3.155; Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999); Lalonde v. West, 12 Vet. App. 377 (1999).  Treatment records by themselves do not constitute 'informal claims' for service connection.  Sears v. Principi, 16 Vet. App. 244 (2002).  While the VA should broadly interpret submissions from a veteran, it is not required to conjure up claims not specifically raised.  Brannon v. West, 12, Vet. App. 32 (1998). 

It is well established that the effective date for a reopened claim, after a final disallowance, shall be the date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).  See Nelson v. Principi, 18 Vet. App. 407, 409 (2004); Leonard v. Principi, 17 Vet. App. 447, 451 (2004); Sears v. Principi, 16 Vet. App. 245, 247 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003); see also Lapier v. Brown, 5 Vet. App. 215 (1993) (holding that an award granted on a reopened claim may not be made effective prior to the date of receipt of the reopened claim).  Any award based on a subsequently filed application for benefits can be made effective no earlier than the date of the new application.  See 38 U.S.C.A. §§ 5110(a), (i), 5108; 38 C.F.R. §§ 3.156(c), 3.400(q), (r).

However, under 38 C.F.R. § 3.156(b), new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

The appellant's original claim for service connection for a skin disorder was submitted in June 1981.  That claim was denied in a rating decision issued in May 1982.  The appellant appealed this rating action denial to the Board, and, in a decision issued in April 1983, the Board denied service connection for a skin disability.  The basis for the denial was that the appellant's skin condition, diagnosed as tinea versicolor, was not present during service, was not of service origin and was not shown to be due to exposure to any chemicals.  The appellant subsequently submitted a VA Form 21-526 in which he sought service connection for a skin disorder in September 2007.  No communication relating to a skin disorder was received from the appellant between April 1983 and September 2007.

Service connection for a skin disability was subsequently granted in a rating decision issued in August 2013.  The grant of the appellant's claim for service connection for a skin disorder was based in most part on an August 2008 treatment note from the appellant's VA treating physician that the appellant's current skin condition was porphyria cutanea tarda that was etiologically related to Agent Orange.  (Because the appellant had active service in Vietnam, he is presumed to have been exposed to herbicidal agents including Agent Orange.)  

As noted above, regulations provide that an effective date of an award of service connection is the date of receipt of claim, or date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  Under 38 C.F.R. § 3.156(b), if new and material evidence is received within one year of issuance of a decision, or within the appeal period, the evidence is to be considered in conjunction with the claim that gave rise to the decision.  The April 1983 Board decision that denied the appellant's claim of entitlement to service connection for a skin disorder was final because the evidence of record received by the end of 1984 did not provide an etiologic nexus between the appellant's active military service and his claimed skin disorder.  In fact, the appellant did not submit anything to VA during that period.  Thus, the Board has considered the applicability of 38 C.F.R. § 3.156(b) to the records received by the end of 1984, as well as the Court's holding in Bell v. Derwinski, 2 Vet. App. 611 (1992) that VA has constructive notice of VA treatment records.  VA treatment records dated before 2007 did not provide an etiologic nexus between the appellant's active military service and his claimed skin disorder.

In arriving at this decision, the Board notes that the appellant has not raised a claim of clear and unmistakable error (CUE) as to the April 1983 Board decision.  Nor has he alleged that he submitted a claim to reopen prior to September 2007.  As discussed below, the claims file is devoid of any communication from the appellant relating to a desire to reopen his claim for service connection for a skin disorder or providing a nexus opinion dated after the April 1983 Board decision and before the September 2007 reopened claim.  Therefore, review of the Board's April 1983 decision is not currently possible and there is no indication of the existence of any informal or formal claim to reopen dated before September 2007.  

The Board notes that in cases where an appellant seeks to reopen a claim for entitlement to an earlier effective date under 38 C.F.R. § 3.156, the Court, in Lapier v. Brown, 5 Vet. App. 215 (1993) has stated:

The sole issue on appeal is whether the veteran is entitled to an earlier effective date for a 100% rating for schizophrenia.  This claim was denied by a prior final BVA decision in March 1989.  Although the Secretary is required under 38 U.S.C.A. § 5108 (West 1991) to reopen claims that the BVA has previously and finally denied when "new and material evidence" is presented, in this case such a reopening could not result in an earlier effective date because an award granted on a reopened claim may not be made effective prior to the date of receipt of the reopened claim.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400(q)(1)(ii) (1992).  Mr. Lapier reopened his claim in September 1984, and his 100% rating was granted effective from that time.

Lapier v. Brown, at 216-217 (1993).

Applying the holding in Lapier to the facts of the present case, an effective date for the grant of service connection for the skin disability earlier than September 2007, the date of the RO's receipt of the appellant's claim to reopen, is precluded.  The Board is bound by the laws enacted, and by VA regulations.  38 U.S.C.A. § 7104.  The ruling in Lapier is controlling and dispositive of whether an effective date earlier than September 2007 can be assigned for any skin disability.

Put another way, the effective date for an award based on a claim to reopen can be no earlier than the date on which that claim to reopen was received.  Thus, the effective date of award of service connection for the skin disability can be no earlier than the date of the claim to reopen the earlier denied claim.  In light of the governing statutory and regulatory provisions and applying the law to the facts in evidence, the effective date for the appellant's reopened claim for service connection for a skin disorder can be no earlier than the date on which his claim to reopen was received, in this case, September 19, 2007.  The Veteran's appeal is therefore denied.

As there is not an approximate balance of evidence on the question of whether the assignment of an effective date earlier than September 19, 2007 is warranted, the "benefit-of-the-doubt rule," enunciated in 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102, is inapplicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

B. Increased rating Claim

During his December 2016 Board videoconference hearing, the appellant testified that his service-connected skin disability had been at the current severity level for decades.  He maintains that he is entitled to a compensable evaluation for the skin disability prior to September 2013.

Disability evaluations are determined by the application of a schedule of ratings that is based upon an average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether they were raised by the appellant or not, as well as the entire history of the veteran's disability in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

In the evaluation of service-connected disabilities, the entire recorded history, including medical and industrial history, is considered so that a report of a rating examination, and the evidence as a whole, may yield a current rating which accurately reflects all elements of disability, including the effects on ordinary activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.

While a veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  A decision of the Court has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Prior to September 10, 2013, the appellant's skin disability was rated as zero percent disabling under the provisions of 38 C.F.R. § 4118, Diagnostic Code 7806 (dermatitis or eczema).  Diagnostic Code 7806 provides that dermatitis or eczema that involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period, is rated 10 percent disabling.  Dermatitis or eczema that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or, systemic therapy such as corticosteroids or other immuno-suppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period, is rated 30 percent disabling.  Dermatitis or eczema that involves more than 40 percent of the entire body or more than 40 percent of exposed areas; or where there is constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period, is rated 60 percent disabling.  38 C.F.R. § 4.118. 

The Board notes that, as of October 23, 2008, revised provisions for evaluating skin disabilities (scars) were enacted.  This new regulation, however, indicates that the revised provisions are applicable only to claims received on or after October 23, 2008.  However, the appellant's claim was received prior to that date (September 19, 200).  In any case, the amended Diagnostic Codes are not for application as the appellant's disability does not include scars and his disability has been rated as eczema which is specifically addressed under Diagnostic Code 7806 which was not affected by the 2008 changes.  

Review of the appellant's VA treatment records dated between September 19, 2007 and September 9, 2013 reveals that he was noted by a private health care provider to have a skin rash on June 1, 2007.  On July 31, 2007, the private health care provided noted that the appellant's skin was normal.  VA treatment records indicate that, in October 2007, the appellant exhibited patchy areas of faint erythema with superficial scaling on his forearms, upper arms, lower back, chest and palms.  There was nothing on the face.  The appellant's problem list in April 2008 included a diagnosis of dyshidrotic eczema.  In June 2008, the appellant complained of a rash and reported that his treatment with various creams and lotions had not worked.  He was noted to have a dry rash on his arms.  Physical examination of the appellant's skin was accomplished in December 2008, and revealed moles on the appellant's shoulders; there was no mention of any rash.  A February 2009 treatment note states that the appellant denied having rashes or other skin problems and no skin disorder was noted on examination.  A May 2009 treatment note states that the appellant did not have any skin problems.  A June 2009 note states that the appellant complained of itchiness and that he did not have a skin rash.  The problem was indicated to likely be from morphine doses.  A September 2009 note stated that a review of the appellant's records had revealed that the appellant had had a rash with itching thought to be due to Percocet.  Records dated from 2010 until September 2013 do not reflect any findings relating to any skin rash.

Diagnostic Code 7806 provides that specific percentages of skin must be adversely affected by a veteran's claimed skin disability in order to qualify for a disability rating.  In this case, the medical evidence of record dated during the period from September 19, 2007 to September 9, 2013 did not indicate that the appellant's service-connected skin disability covered at least five percent of exposed areas of the appellant's body or at least five percent of his total body.  In light of the foregoing, the criteria for a compensable percent rating were not met during the period from September 19, 2007 to September 9, 2013.  

The criteria for the next higher (compensable) evaluation have not been met for the period from September 19, 2007 to September 9, 2013.  The VA outpatient records and the VA medical examination reports do not indicate that the appellant's symptomatology met the regulatory requirements for an initial compensable evaluation under the pertinent regulatory provisions for the period from September 19, 2007 to September 9, 2013.  The evidence does not indicate that at least five percent of the exposed areas had been affected or that at least five percent of the appellant's whole body had been affected for the period from September 19, 2007 to September 9, 2013.  In addition, the appellant never received treatment with any intermittent systemic therapy like corticosteroids or other immunosuppressive drugs; he has only been prescribed topical medication.  

While a review of the appellant's VA treatment records shows that he was prescribed triamcinolone acetonide (a topical corticosteroid) during the appeal period, the Board notes that such does not rise to the level of "systemic therapy."  In Johnson v. Shulkin, 862 F.3d 1351 (Fed. Cir. 2017), the United States Court of Appeals for the Federal Circuit explained that "systemic therapy means 'treatment pertaining to or affecting the body as a whole,' whereas topical therapy means 'treatment pertaining to a particular surface area, as a topical antiinfective applied to a certain area of the skin and affecting only the area to which it is applied."  Although a topical corticosteroid treatment could meet the definition of systemic therapy if it was administered on a large enough scale such that it affected the body as a whole, this possibility does not mean that all applications of topical corticosteroids amount to systemic therapy.  As such, the Board finds that the appellant's use of triamcinolone acetonide (a topical corticosteroid) during the appeal period does not show constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs have been required during the past 12-month period. 

The Board acknowledges that the appellant, in advancing this appeal, believes that his skin disability has been more severe than the assigned initial disability rating reflects.  Medical evidence is generally required to probatively address questions requiring medical expertise; lay assertions do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, supra.  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir. 2009).

The Board has carefully considered the appellant's contentions.  In this case, however, the competent medical evidence offering the specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the skin disability on appeal.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of this disability.  The clinical assessments of record are considered persuasive as to the appellant's degree of impairment due to the skin disability since they consider the overall industrial impairment due to this service-connected condition.  The preponderance of the most probative evidence does not support assignment of any higher rating for the skin disability during the period from September 19, 2007 to September 9, 2013.  The findings needed for a compensable initial evaluation for the skin disability were not demonstrated during the period from September 19, 2007 to September 9, 2013.  Since the preponderance of the evidence is against an allowance of an initial compensable evaluation for the skin disability during the period from September 19, 2007 to September 9, 2013, the benefit of the doubt doctrine is inapplicable.  

Finally, in light of the holding in the Hart case, the Board has considered whether the appellant is entitled to a "staged" rating for his skin disability.  As reflected in the decision above, the Board has not found variation in his symptomatology or clinical findings that would warrant the assignment of any additional staged rating for the skin disability prior to September 10, 2013.  Based upon the record, the Board finds that at no time during the period from September 19, 2007 to September 9, 2013 has the skin disability on appeal been severe enough to warrant a compensable rating.

For the above reasons, the Board finds that the preponderance of the evidence is against the appellant's claim for an increased evaluation for his service-connected skin disability prior to September 2013.  Because the preponderance of the evidence is against this increased rating claim, the benefit-of-the-doubt doctrine does not apply.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

C. New and Material Evidence Claim

In order to establish service connection for a claimed disability, the facts, as shown by evidence, must demonstrate that a particular disease or injury resulting in a current disability was incurred during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Furthermore, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability, symptoms during service, or within a reasonable time thereafter, must be identifiable as manifestations of a chronic disease or permanent effects of an injury.  Further, a present disability must exist and it must be shown that the present disability is the same disease or injury, or the result of disease or injury incurred in or made worse by the appellant's military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

A veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

New and material evidence necessary to reopen a previously and finally disallowed claim must be secured or presented since the time that the claim was finally disallowed on any basis, not only since the time the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  A claim becomes final and subject to a motion to reopen only after the appeal period has run; interim submissions before finality must be considered as part of the original claim pursuant to 38 C.F.R. § 3.156(b).  Jennings v. Mansfield, 509 F.3d 1362 (Fed. Cir. 2007).  The pertinent regulations require that evidence raise a reasonable possibility of substantiating a claim in order to be considered "new and material," and define material evidence as evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a). 

The credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The Veteran's claim for service connection for a psychiatric disorder was denied in part because there was no evidence of record that indicated that he had been diagnosed with, or treated for, PTSD after his discharge from active service; any new and material evidence must relate to this.  The Court has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA must not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead must examine and determine if it could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118. 

The evidence added to the record subsequent to the issuance of the April 1983 Board decision that denied the service connection claim on appeal includes written statements from the appellant, Vet Center records, VA medical treatment records and the report of a VA examination conducted in August 2011.  These records reflect that the Veteran has been diagnosed with, and treated for, PTSD.  Health care personnel have also indicted that the diagnosed PTSD is related to the Veteran's reported stressful military experiences.

The Board therefore finds that the evidence submitted subsequent to the April 1983 Board decision provides relevant information as to the question of whether there is a causal nexus between the appellant's military service and his currently diagnosed psychiatric disorder.  The Board finds that the evidence cited above constitutes new and material evidence sufficient to reopen the claim for service connection for a psychiatric disorder, to include PTSD.  The underlying issue of entitlement to service connection for a psychiatric disorder is addressed in the REMAND section below. 


ORDER

An effective date earlier than September 19, 2007, for the grant of service connection for the Veteran's skin disability is denied.

An initial disability evaluation in excess of zero percent is denied for the service-connected skin disability for the period from September 19, 2007 to September 9, 2013.

New and material evidence having been presented, the application to reopen the claim of entitlement to service connection for a psychiatric disorder is granted and, to that extent only, the appeal is granted. 


REMAND

A determination has been made that additional evidentiary development is necessary in regard to the appellant's claim of entitlement to service connection for a psychiatric disorder, to include PTSD.  Accordingly, further appellate consideration will be deferred; this case is remanded for action as described below. 

The appellant has reported that he experienced stressful incidents while serving in Vietnam.  He has indicated that he served as a security policeman in Vietnam, but there is no official documentation of this in the evidence of record.  However, it appears that not all of the appellant's service personnel records are included in the electronic record in that there are no narrative performance evaluations which would include a description of his duties in Vietnam.  On remand, the RO must obtain the rest of the appellant's service personnel records. 

There is medical evidence from VA facilities and a Vet Center that the Veteran has been diagnosed with PTSD based on incidents that were said to have occurred during his active service but have not been verified.  In addition, the August 2011 VA examiner rendered a diagnosis of PTSD based on stressors that had not been verified.  Furthermore, the evidence of record at this time does not delineate whether or not the appellant's claim for service connection is related by any possible theory, including aggravation, to his service-connected disabilities.  The AOJ has not yet discussed the theory of secondary service connection, to include by way of aggravation.  See 38 C.F.R. § 3.310 and Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Therefore, the Board finds that the duty to assist in this case requires that a psychiatric opinion must be obtained on remand. 

While the case is in remand status, all outstanding relevant medical treatment records should be obtained and added to the evidence of record.

To ensure that VA has met its duty to assist in developing the facts pertinent to the claims on appeal and to afford full procedural due process, the case is REMANDED for the following: 

1.  Ensure that all notification and development action required by statutes, regulations, and any applicable legal precedents has been completed.

2.  Search, at the National Personnel Records Center, or other appropriate sources, for the rest of Veteran's service personnel records (Official Military Personnel File (OMPF)) or alternative records.  In particular, search for the narrative performance evaluation reports.  If any location contacted suggests other sources, those sources must be encompassed by the search.  Ensure that any copies included in the claims file are legible.

3.  With assistance from the Veteran as needed, obtain all outstanding private and VA treatment records and associate them with the evidence of record.  In particular, obtain VA treatment records dated after April 2016.

4.  Obtain all outstanding Vet Center treatment records for the Veteran and associate them with the evidence of record.

5.  To the extent there is an attempt to obtain these records that is unsuccessful, the claims file must contain documentation of the attempts made.  The Veteran and his representative must also be informed of the negative results and be given opportunity to secure the records.

6.  Give the Veteran another opportunity to provide any additional details concerning stressors, particularly the time periods reflecting the occurrence of the stressful events (i.e., month and year and/or unit assignment); the names of individuals injured or killed; "buddy statements" containing verifiable information regarding the events claimed as "stressors" during his military service; and any other information which could be used to substantiate the PTSD claim.  The Veteran must be advised that this information is necessary to obtain supportive evidence of the claimed stressful events in service and that he must be specific as possible, because without such details an adequate search for verifying information cannot be conducted.

7.  After the above development is completed, make a specific determination as to whether the Veteran was exposed to any hostile military or terrorist activity in service.  Ensure that appropriate use of the services of the Joint Services Records Research Center (JSRRC) was accomplished prior to making this determination.  For example, verify whether or not the Veteran's assigned unit came under enemy fire at any time between July 19, 1968 and April 7, 1969.

In making this determination, review the file and prepare a summary including all associated documents and then make a specific determination, in accordance with the provisions of 38 C.F.R. § 3.304(f), with respect to whether the Veteran was exposed to a stressor, or stressors, in service, and, if so, the nature of the specific stressor or stressors established by the record.  The report must state which claimed in-service stressor(s) were not verified.  In reaching this determination, any credibility questions raised by the record must be addressed.

8.  After completing any additional notification and/or development action deemed warranted by the record, schedule the Veteran for a VA psychiatric evaluation to determine the nature, onset date and etiology of any current psychiatric or psychological pathology and specifically to determine whether PTSD is present, and, if so, whether it is linked to the Veteran's active service. 

The entire claims file must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to the electronic file, any relevant treatment records that are not available must be printed so they can be available to the examiner for review.  An opinion in response to the questions below must be obtained even if the Veteran does not report for the examination.

The psychiatrist must conduct an examination with consideration of the criteria for PTSD.  The RO must specify for the examiner whether the Veteran served in a combat area or was exposed to hostile military or terrorist activity, and the stressor or stressors which it has determined are established by the record, if any.  The examiner must be instructed that only those events that have been verified (or otherwise accepted by the RO) may be considered for the purpose of determining whether the Veteran was exposed to a stressor in service.

The examining psychiatrist, after examination of the Veteran and review of his entire medical history, to include in-service and post-service medical reports, must provide an opinion as to the diagnosis and etiology of any psychiatric disorder(s) present since 2008, and reconcile all previous psychiatric diagnoses documented in the records.  The psychiatrist must also offer an opinion as to the onset date of the Veteran's psychiatric condition(s), if any.  If the examiner finds that a psychiatric disorder is causally related to service, to the extent possible, the psychiatrist must indicate the historical degree of impairment due to any psychiatric disorder found to be related to service, as opposed to that due to other causes, if any, such as other psychiatric disorders and/or non-service-connected physical disabilities.

If a diagnosis of PTSD is appropriate, the examiner must specify the "stressors" that caused the disorder and the evidence relied upon to establish the existence of the stressor(s).  The examiner must also describe which stressor(s) the Veteran re-experiences and how he re-experiences them.  If there are no stressors, or if PTSD is not found, that matter must also be specifically set forth.

Specifically, the examiner must address the following:

      a. On the basis of the evidence of record, including the Veteran's statements about the onset of his psychiatric problems and based on the known development characteristics of psychiatric disorders, is it at least as likely as not that any psychiatric disorder existed at the time of Veteran's separation from service in April 1969?  Within one year of the April 1969 service separation? 

      b. Is it as least as likely as not that any diagnosed psychiatric disorder present since 2008 is etiologically related to any incident of service, or is the claimed psychiatric pathology more likely due to some other cause or causes?  Explain; and

      c. Is it at least as likely as not that any portion of the Veteran's psychiatric pathology present since 2008 is causally or etiologically related to any service-connected disability (coronary artery disease and a skin disability) or combination thereof, to include by way of aggravation.  If aggravation of a psychiatric disorder is found to have occurred as a result of service-connected disability, state what portion/percentage of the current psychiatric pathology is due to such aggravation.

Note: As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

Note: The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

9.  Upon receipt of the examination report, conduct a review to verify that all requested opinions have been offered.  If information is deemed lacking, VA must refer the report to the VA examiner for corrections or additions.  See 38 C.F.R. § 4.2.

10.  After all appropriate development has been accomplished, consider all of the evidence of record and re-adjudicate the Veteran's claim.  The readjudication must reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories.  Ensure that direct, presumptive and secondary theories of service connection are considered, to include by way of aggravation.

11.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case (SSOC) to the Veteran and his representative.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time for response must be allowed.

The appellant is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, the case should be returned to the Board, if in order. The Board intimates no opinion as to the ultimate outcome of this case. The appellant need take no action unless otherwise notified. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


